PLOTKIN, Judge,
concurs in part and dissents in part.
I concur that the sentence is illegally lenient, in that it failed to specify whether the sentence was to be served without the benefit of parole, probation or suspension of sentence.
I dissent because the sentencing record is devoid of any implicit or explicit compliance as required by La.C.Cr.P. art. 894.1 and State v. Davis.
In order to avoid further error and repetitive appeals, the entire sentence should be vacated. The trial court should indicate what aggravating and mitigating circumstances were considered, and resentence the defendant.